IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00088-CR

GWENDOLYNE INEZ GREENE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 52nd District Court
                              Coryell County, Texas
                             Trial Court No. 11-20,804


                          MEMORANDUM OPINION


      Gwendolyn Inez Greene pled guilty to the offense of aggravated kidnapping. See

TEX. PENAL CODE ANN. § 20.04(a)(3) (West 2011). After a hearing before the jury on

punishment, Greene was sentenced to life in prison. Greene appeals; and we affirm.

      Greene's appellate attorney filed an Anders brief in this appeal. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Greene was informed of

her right to submit a brief or other response on her own behalf, and she did. However,

we review a pro se brief or other response solely to determine if there are any arguable
grounds for appeal. Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); see also

In re Schulman, 252 S.W.3d 403, 409 n. 23 (Tex. Crim. App. 2008).

        Counsel asserts that she has “thoroughly and conscientiously” reviewed the

complete reporter’s record and clerk’s record in the underlying proceeding in search of

potentially meritorious issues on appeal.        Counsel specifically discusses various

evidentiary rulings including Texas Rule of Evidence 403(b) balancing evaluations and

the effectiveness of counsel. Counsel concludes that after due diligence, she can find no

potentially meritorious issues to assert and is of the opinion that the appeal is frivolous.

Counsel's brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re

Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders, 386 U.S. at 744;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

"wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988).

Arguments are frivolous when they "cannot conceivably persuade the court." Id. at 436.

An appeal is not wholly frivolous when it is based on "arguable grounds." Stafford, 813
S.W.2d at 511.


Greene v. State                                                                       Page 2
        After reviewing the briefs, including Greene’s pro se response, and the entire

record in this appeal, we determine the appeal to be wholly frivolous. See Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial

court's judgment.

        Should Greene wish to seek further review of this case by the Texas Court of

Criminal Appeals, she must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review.         Any petition for

discretionary review must be filed within thirty days from the date of this opinion or

the last timely motion for rehearing or timely motion for en banc reconsideration was

overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the

petition for discretionary review must be filed with the Clerk of the Court of Criminal

Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended eff. Sept. 1, 2011).

Any petition for discretionary review should comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4. See also In re

Schulman, 252 S.W.3d at 409 n.22.

        Counsel's request that she be allowed to withdraw from representation of Greene

is granted. Additionally, counsel must send Greene a copy of our decision, notify her of

her right to file a pro se petition for discretionary review, and send this Court a letter

certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4. TEX. R.

APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.


Greene v. State                                                                     Page 3
                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Motion to withdraw granted
Opinion delivered and filed February 7, 2013
Do not publish
[CRPM]




Greene v. State                                        Page 4